—Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered May 31, 2006. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed:
Memorandum: On appeal from a judgment convicting him following a jury trial of criminal possession of a weapon in the second degree (Penal Law § 265.03 [former (2)]), defendant contends that the conviction is not supported by legally sufficient evidence. Defendant, however, failed to preserve that contention for our review (see People v Gray, 86 NY2d 10, 19 [1995]). Viewing the evidence in light of the elements of the crime of criminal possession of a weapon in the second degree as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, *1595495 [1987]). Defendant failed to preserve for our review his further contention that the verdict was repugnant inasmuch as he did not object to the verdict on that ground before the jury was discharged (see People v Alfaro, 66 NY2d 985, 987 [1985]), and he also failed to preserve for our review his contention that the prosecutor made several improper statements during the course of the trial (see CPL 470.05 [2]; People v Gibson, 280 AD2d 903 [2001], lv denied 96 NY2d 862 [2001]). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]).
We have considered defendant’s remaining contentions and conclude that they are without merit. Present — Martoche, J.P, Sconiers, Green and Pine, JJ.